Citation Nr: 1209455	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  05-06 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left foot disability.

2.  Entitlement to service connection for a right foot disability.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disability. 

4. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disability. 

5. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left ankle disability. 

6. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right ankle disability. 



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to February 1983. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This case was previously before the Board in April 2009 and was remanded for further development.  In an August 2010 decision, the Board reopened the claims for service connection for a left and right foot disability and remanded those, and the remaining claims, for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As to the claimed left and right foot disabilities, the Board noted in its August 2010 remand that service treatment records showed second-degree pes planus at service entry.  The Veteran was treated during service for foot pain (diagnosed as pes planus) and also reported foot trouble at separation.  The Board further noted that the post-service record showed complaints of foot pain and swelling, in addition to findings of pes planus upon a VA examination in May 1983 and a January 2007 VA outpatient podiatry evaluation.  The Board thus remanded the matter for a VA examination and instructed the examiner to address the specific questions set forth in the remand.  The Veteran was provided a VA examination in September 2011.  Based on review of the VA examination report, the Board finds that it is inadequate.  

Contrary to the Board's instructions, the examiner did not specifically rule in or rule a diagnosis of pes planus, and in fact did not discuss that condition at all although it is clearly noted in the record during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Also, the VA examiner indicated that the Veteran never had hallux valgus, yet the record reflects a diagnosis of hallux valus and pes planus with severe pronation at the January 2007 podiatry evaluation.  Further, the examiner was instructed to specifically acknowledge and discuss the Veteran's report of her onset of symptoms; this was not accomplished.  When VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that that VA examination report does not discuss the claimed disabilities in sufficient detail so that the Board's evaluation of them is an informed determination.  Thus, the Board has no discretion in the matter and must remand the claim for a new examination. 

As to the Veteran's application to reopen claims of service connection for left and right knee disability and left and right ankle disability, although 38 C.F.R. § 3.156(b) (2011) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim, in this case, no pertinent evidence was received within a year of the September 1994 unappealed RO rating decision.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Further, the Board notes that in a November 2011 supplemental statement of the case (SSOC), the RO indicated that it had reviewed VA treatment records from April 2009 to October 2011 in consideration of whether new and material evidence had been submitted to reopen the claims of service connection for the bilateral knee and ankle conditions, and entitlement to service connection for the bilateral foot conditions.  Treatment records in the claims file are current only through October 2008; because the subsequent VA treatment records are not available for the Board to review on Virtual VA, the Board is unable to determine whether the more recent records contain pertinent evidence.  On remand, any additional VA treatment records dated after October 2008 should either be made accessible on Virtual VA or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask that she identify any outstanding records pertaining to her disabilities that are not already of record.  After obtaining the necessary authorization forms from the Veteran, the RO should obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.  Regardless of the Veteran's response, any VA records from October 2008 to the present should be added to the claims file.

2.  Then notify the Veteran that she may submit lay statements from herself, as well as from individuals who have first-hand knowledge of the onset, chronicity and/or severity her lower extremity symptoms.  She should be provided an appropriate amount of time to submit this lay evidence.

3.  After any outstanding records are added to the claims file, the Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, onset and etiology of any right and/or left foot disability found to be present.  All indicated studies should be performed, and all findings should be reported in detail.  The claims files should be made available to and reviewed by the examiner.

The examiner should identify all foot pathology found to be present and must also specifically rule in or exclude a diagnosis of pes planus.  

With respect to the diagnosis of second-degree pes planus noted upon entry into service, the examiner should state whether it is as least as likely as not that it worsened during service.  If so, then please also indicate whether such increase represented a natural progression of that condition.  In providing this opinion, the examiner should discuss whether it is at least as likely as not that the in-service complaints of pain and swelling in the Veteran's bilateral feet, legs, and ankles with long marches and weight bearing without any specific trauma; and the clinical findings of bilateral tibia stress, ankle strain, ankle stress, shin splints, Achilles tendonitis, and rule-out stress fractures were associated with the second-degree pes planus that was noted at entrance (i.e. indicate a progression or clinical manifestations of pes planus).  

The examiner must also state whether it is at least as likely as not that any foot disability (other than pes planus) found to be present existed prior to service.  If the examiner concludes that a foot disability (other than pes planus) existed prior to service, the examiner should indicate that likelihood that the disability worsened during service.  

If the examiner diagnoses the Veteran as having a foot disability that did not pre-exist service, the examiner must opine as to whether it is at least as likely as not that the condition is related to or had its onset during service.   

In offering each of these opinions, the examiner must specifically acknowledge and discuss the Veteran's competent and credible report of a continuity of foot symptoms since service.  The rationale for all opinions expressed should be set forth in a legible report.  

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal remain denied, the Veteran should be furnished an SSOC and be given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

